Fourth Court of Appeals
                               San Antonio, Texas
                                     JUDGMENT
                                  No. 04-19-00565-CV

                                  Christopher EARLY,
                                        Appellant

                                            v.

                         TEXAS MUTUAL INSURANCE CO.,
                                   Appellee

                From the 81st Judicial District Court, Wilson County, Texas
                            Trial Court No. 17-07-0426-CVW
                       Honorable Russell Wilson, Judge Presiding

 BEFORE CHIEF JUSTICE MARION, JUSTICE WATKINS, AND JUSTICE RODRIGUEZ

    In accordance with this court’s opinion of this date, this appeal is DISMISSED FOR
WANT OF PROSECUTION.

       We order that appellee Texas Mutual Insurance Co. recover its costs of appeal from
appellant Christopher Early.

      SIGNED September 25, 2019.


                                             _________________________________
                                             Beth Watkins, Justice